Being unable to agree with the majority, I respectfully dissent.
In this court's earlier decision in State ex rel.Southern Ohio Coal Co. v. Sheridan (Dec. 16, 1997), Franklin App. No. 97APD02-190, unreported (Memorandum Decision), this court clearly found the report of Dr. Kissel to be inconsistent or contradictory and remanded the matter to the Industrial Commission for further consideration. Once this court decided Dr. Kissel's report was inconsistent, the commission could not rely on it. Further, the magistrate may not ignore this court's earlier decision and, by interpreting a decision rendered by the magistrate in this matter, come to a conclusion different from that of this court.
It is this court's decision that is binding, not the magistrate's decision or her interpretation of that decision. Inasmuch as the commission relied only on the report of Dr. Kissel, which this court has earlier found to be inconsistent or contradictory, I would sustain relator's objections and grant the requested writ of mandamus.